On Petition Fob Rehearing
Lowdermilk, J.
— Respondents argue that under our holding in In re Estate of Jaques (1976), 170 Ind. App. 552, 354 N.E.2d 283, all orders made during the administration of an estate become interm and subject to vacation or modification until one year following the closing of the estate. They argue further that our holding seems inconsistent with comments made by the Probate Code Study Commission.
In In re Estate of Jaques, supra, we held that for one (1) year after the discharge of the personal representative upon the final settlement of an estate the probate court could vacate or modify its orders, judgments or decrees upon a showing of fraud, illegality or mistake in the rendition thereof. We are of the opinion that we did nothing more than give effect to the clear and unambiguous language of IC 1971, 29-1-1-21 (Burns Code Ed.) which it is our function to do. This statute provides in pertinent part:
“Vacation and modification of orders. — For illegality, fraud or mistake, upon application filed within one [1 ] year after the discharge of the personal representative upon final settlement, the court may vacate or modify its orders, judgments and decrees or grant a rehearing therein. . . .” (Our emphasis.)
We do not wish to denigrate from the fine job performed by the Probate Code Study Commission, but this court must give effect to the clear and customary meaning of words as found in IC 1971, 29-1-1-21, swpra, notwithstanding Commission comments which arguably are inconsistent with the statute.
*558Rehearing denied.
Note. — Reported at 354 N.E.2d 283.